DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

STATUS OF CLAIMS
This action is in reply to the Application amended on 11/08/2022. 
Claims 1-3, 6-10 and 12-20 are currently pending and have been examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/08/2022 has been entered. 

Claim Rejections - 35 USC § 101
The following is a quotation of 35 U.S.C. 101 which forms the basis for all non-statutory subject matter rejections set forth in this Office action:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
CLAIMS 1-3, 6-10 and 12-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without sufficiently being integrated into a practical application and without significantly more. 
STEP 1: CLAIMS 1 & 10 recite computer-implemented methods for managing patient care. The claims are directed to a process, which is a statutory category of invention. 
STEP 2A, PRONG ONE: According to the 2019 Revised Patent Subject Matter Eligibility Guidance, the first prong of the first step of the § 101 analysis (STEP 2A-1) is to determine whether the claim recites an abstract idea, laws of nature or natural phenomena. 
CLAIMS 1 & 10 recite, at least in part, a patient care method comprising:
monitoring the status of multiple patients, and responding to the needs of said multiple patients by a response agent system wherein each of said multiple patients is an enrolled participant of the response agent system 
wherein the response agent system is configured to receive communications regarding said needs of said multiple patients as they arise and to convey said communications to multiple response agents of said response agent system as said needs are received
wherein responding to the needs of said multiple patients comprises responding by an available response agent of said multiple response agents to any one of said needs as the need is conveyed 
view and monitor the status of said multiple, and to communicate with at least one patient based on an indicated and/or anticipated need of the patient
listing the names of said multiple patients and information associated with each of said multiple patients on said chart, the chart being accessible to each of the multiple response agents, such that the multiple response agents are able to view and monitor said multiple patients remotely and simultaneously
said information associated with each of said multiple patients, including whether or not there is a pending active alert regarding the patient, information regarding an active alert including duration of the alert, an emergency or non-emergency status of the alert, and information regarding previous alerts by the patient, indicating an alert associated with a patient and/or information regarding the alert
These steps are directed to methods of organizing human activity, specifically associated with managing personal behavior or relationships or interactions between people (e.g. monitoring the status of multiple patients, and responding to the needs of said multiple patients by a response agent system) and are thus an abstract idea consistent with the types of ideas enumerated in the 2019 PEG.
STEP 2A, PRONG TWO: The second prong of the first step of the § 101 analysis (STEP 2A-2) is to determine whether the claim elements, when viewed individually and as an ordered combination, contain an inventive concept sufficient to integrate the claimed abstract idea into a practical application. 
The claims recite additional elements including a patient care device, response agent interface system comprising at least one interactive display and a log in system, and a communications network. These elements are broadly recited in the specification at, for example, paragraph [0100] which describes the generic interface system. “FIG. 4 is a diagram illustrating a response agent interface system 210, according to one embodiment, for enabling at least one response agent to monitor the status of multiple patients enrolled in the response agent system 208. In embodiments, the interface system 210 may comprise at least one interactive display 400. In embodiments, the display 400 may be accessed via communication network 200 and may further include a login system 349 (which may also include a sign up system) by the response agent. In further embodiments, the display 400 may show various information items regarding at least one patient. In further embodiments, the display 400 may enable various response agent functions relating to the patient(s).” This description further applies to the other computing devices, servers, and networks described in the specification.  The claim as a whole merely describes how to generally “apply” the concept of managing patient care in a computer environment.  The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing patient management process. Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea. Furthermore, the additional claimed elements, noted above, when viewed individually and as an ordered combination do not integrate the abstract idea into a practical application. The claim does not improve the functioning of any computerized device nor improves another technology or technical process, or does not provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment, or describes mere instructions to implement an abstract idea on a computer. The use of the additional elements noted above as tools to implement/automate the abstract idea does not render the claim patent eligible because it does not provide meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment and requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. See MPEP 2106.05.
STEP 2B: The second step of the § 101 analysis (STEP2B) is to determine whether the claim elements, when viewed individually and as an ordered combination, contain “an inventive concept sufficient to transform the claimed abstract idea into a patent-eligible application.” Alice, 134 S. Ct. at 2357. The claim does not include additional elements that are sufficient to amount to significantly more than the abstract idea. As discussed above with respect to integration of the abstract idea into a practical application, using additional elements to perform the generic computer functions noted above amount to no more than mere instructions to apply the abstract idea using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. As such, these additional elements, when considered singly and in combination, do not recite significantly more than the abstract idea above and thus are also directed to the same abstract idea but further limit the abstract idea by providing information about the types of information and/or are field of use. The claim is not patent eligible.
CLAIMS 2, 3, 6-9, & 12-20 merely provide information about the independent claims, and therefore only serve to further limit the abstract idea of claims 1 and 10. 
CLAIMS 2, 3 & 20 – describe the transmitting of patient data
CLAIMS 6-7 – describe what the patient is monitored for 
CLAIMS 8, 9, 16 & 17– describe the location of the agents
CLAIM 12 – describes what information can be viewed by the response agents
CLAIM 13 – describes the tasks of the response agents
CLAIMS 14 & 15 – describe the communication avenues of the response agents with the patient
CLAIM 18 – describes the type of alerts
CLAIM 19 – describes the location of the patient care device
The dependent claims inherit all of the limitations of the independent claims and further define the abstract idea identified for the independent claims and/or recite field of use limitations. These steps are consistent with the types of ideas found to be methods of organizing human activity. Therefore, the descriptions in 2, 3, 6-9, & 12-20 are abstract ideas.

Response to Arguments
Applicant’s arguments with respect to the claims rejected under 35 USC § 101 have been considered but are unpersuasive in light of the 2019 PEG as detailed in the rejection above. The request for reconsideration has been considered but does NOT place the application in condition for allowance.  
On page 9 of the Applicant’s remarks, Applicant argues, “As noted in the Examiner Interview, the claimed subject matter relates to a method that results in an outcome which is not achievable via coordinated human effort. More specifically, the method allows for a comprehensive patient care system, that enables multiple agents to communicate and coordinate their efforts remotely in real time. The method further provides an alert systems configured to elicit the attention of the response agent, that enables effective and efficient care of the patient”. However, Examiner respectfully disagrees. A method for remotely monitoring multiple patients by multiple response agents that enables the multiple response agents to efficiently coordinate their efforts, is a method of organizing human activity which can is conducted by organizing social interactions between individuals.  The “comprehensive patient care system” represents generic computer components used by the response agents to monitor patients.  
On page 10 of the Applicant’s remarks, Applicant argues, “As such, the claimed subject matter recites additional elements that provide integration into a practical application, thus removing the claims from a mere organization of human activity and overcome rejections under 35 USC 101.” With respect to Step 2A, prong two, Examiner respectfully disagrees with Applicant’s argument that the claims are eligible subject matter under prong two. Integration into a practical application requires an additional element(s) or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. Limitations that are not indicative of integration into a practical application are those that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)). The interface system and display are indicative of a generic computer and do does not sufficiently integrate the abstract idea into a practical application.  



Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohmad Muqueeth whose telephone number is (571-272-5442). The examiner can normally be reached M-F, 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M. M./
Examiner, Art Unit 3686

/JASON S TIEDEMAN/           Primary Examiner, Art Unit 3626